Order reversed on the law, without costs of this appeal to either party, and motion denied, without costs. Memorandum: Claimant’s sole excuse for his failure to file his claim timely or notice of intention to file a claim is his “ youth and inexperience ”. There is nothing to indicate he was physically or mentally incapable of seeking counsel as to his rights; in fact, the injuries complained of point to the opposite conclusion. We cannot, therefore, interpret claimant’s excuse as anything else than ignorance of the law. This is not a reasonable excuse for the granting of permission under subdivision 5 of section 10 of the Court of Claims Act, to file a late claim. (Guifre v. State of New York, 192 Misc. 480; Monahan v. State of New York, 189 Misc. 533; Williams v. State of New York, 175 Misc. 972.) All concur. (Appeal from an order granting leave to claimant to file a claim against the State, as the result of an accident in an automobile race at the New York State Fair Grounds.) Present — MeCum, P. J., Vaughan, Piper, Wheeler and Van Duser, JJ. [205 Misc. 530.]